DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021, has been entered.
Current Status of 16/442,864
Claims 1-9 have been examined on the merits.  Claims 1-6 are currently amended.  Claims 7-9 are original.
Priority
Applicants identify the instant application, Serial #:  16/442,864, filed 06/17/2019, and having 1 RCE-type filing therein, as a U.S. Non-Provisional patent 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021, was filed after the mailing date of the Allowability Notice on March 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Data Sheet
The ADS received 06/18/2021 is formally accepted and entered into the record.
The Petition to delete two inventors from the instant application’s list of inventors has been received and acknowledged.  The petition is granted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENALAPRIL (Sanis Health Inc.  Product Monograph.  “ENALAPRIL:  Enalapril Maleate.”  Revision Date June 10, 2016.  Accessed on 3 July 2021.  Available from:  << https://pdf.hres.ca/dpd_pm/00035279.PDF >>).
Instant claim 8 is a product-by-process claim.  Thus, any prior art reference teaching the product (“a pharmaceutical composition”) would constitute prior art.  A reference need only teach any pharmaceutical composition to qualify as prior art.
The reference ENALAPRIL teaches that enalapril maleate is an angiotensin converting enzyme (ACE) inhibitor (see first page of two page document).  Thus, enalapril has medicinal/pharmaceutical qualities.  Moreover, it is impossible to administer one compound of enalapril to a subject.  More than one compound/a composition would therefore have to be administered to the subject.  Thus, the reference proves that enalapril is a pharmaceutical composition when administered to patients (as the first page of the two page reference teaches with “Angiotensin Converting Enzyme Inhibitor” since patients would receive the medicinal composition comprising the enalapril ACE inhibitor).  As such, the prior art reference ENALAPRIL teaches “a pharmaceutical composition” and hence anticipates instant claim 8.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113.
This rejection can be rendered moot by canceling the product-by-process claim 8.
Conclusion
Claim 8 is not presently allowable as written for being a product-by-process claim.
Claims 1-7 and 9 are presently allowable as written for the rationale stated within paragraphs 20-23 of the Non-Final Office Action of 07/24/2020.  This “Reasons For Allowance” is still valid against independent base claim 1, upon which all claims depend.
A review of the Examiner-Conducted structure searches of genus formula I from base claim 1 using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art references.  A review of these same results by inventor and assignee/owner name did not retrieve any double patent or prior art references.  See “SEARCH 6” through “SEARCH 8” in enclosed search notes.
A review of PALM and PE2E SEARCH Databases by inventor and assignee/owner name did not retrieve any new double patent or prior art references (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625